Before LINN, Circuit Judge.

ORDER

Upon consideration of Ham Investments, L.L.C.’s recently docketed appeal, we consider whether this case should be transferred to the United States Court of Federal Claims.
Ham submitted a document entitled “Complaint,” accompanied by a United States Court of Federal Claims cover sheet. It appears that Ham intended to file a complaint in the Court of Federal Claims rather than an appeal with this court.
This court is an appellate court and lacks jurisdiction to adjudicate complaints in the first instance. See 28 U.S.C. § 1295.
Accordingly,
IT IS ORDERED THAT:
(1) Absent a response received by this court within 14 days of the date of filing of this order, this case will be transferred to the United States Court of Federal Claims pursuant to 28 U.S.C. § 1631.
(2) The briefing schedule is stayed.